Citation Nr: 1600955	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-13 490	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for herniated disc at the L5-S1 level with sciatica of the left leg ("herniated disc"), rated initially as 20 percent disabling and as 40 percent disabling from August 27, 2009, to include entitlement to a separate compensable rating for bladder impairment is warranted


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for the herniated disc, assigning a 20 percent disability rating effective September 27, 2005.  

In March 2011, the RO increased the rating for the herniated disc to 40 percent, effective August 27, 2009.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In April 2013, the Board expanded the increased rating claim to include entitlement to a separate compensable rating for a bladder impairment.  The appeal was remanded to the RO for further development.  


FINDING OF FACT

On May 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a signed Appeals Satisfaction Notice in May 2013, indicating that one or more of his issues were granted on appeal, and he was therefore satisfied and wished to withdraw any remaining issues that had been remanded to the Appeals Management Center by the Board.  Moreover, in June 2013, he submitted a statement indicating that he was "happy with the decision the appeals board made" with regard to an earlier effective date for the award of service connection for left leg radiculopathy, that he had cancelled a scheduled VA examination, and that he was already rated at 100 percent disabled.  The Veteran stated that he was "happy with the decision case closed."

As such, the Veteran has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal of an increased rating for the herniated disc, rated initially as 20 percent disabling and as 40 percent disabling from August 27, 2009, is dismissed.

The appeal of a separate compensable rating for bladder impairment is dismissed.




		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


